DETAILED ACTION
This is in response to applicant's communication filed on 12/27/2021, wherein:
Claim 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2, 5-7, 10-12, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 4-7 of U.S. Patent No. US 11240665 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped as presented in the following.

US 11240665 B2
17/646092
1. A method performed by a second base station (BS) in a wireless communication system, the method comprising: 

receiving, from a user equipment (UE), a request for a radio resource control (RRC) connection via one of an RRC re-establishment request message comprising a first authentication token and an RRC resume request message comprising a second authentication token; 
transmitting, to a first BS corresponding to a first cell with which the UE last had an active RRC connection, a UE context request message comprising an identifier of the UE and indication information indicating whether the RRC connection is requested to be re-established or resumed, wherein the UE context request message further comprises the first authentication token in case that the RRC connection is requested to be re-established, and wherein the UE context request message further comprises the second authentication token in case that the RRC connection is requested to be resumed; and 

receiving, from the first BS, a UE context request response message comprising a UE context information of the UE.

2. The method of claim 1, wherein the indication information indicates that the connection is requested via the RRC re-establishment request message, wherein the identifier of the UE is a cell-radio network temporary identifier (C-RNTI) of the UE associated with the first cell, and wherein the UE context request message further comprises a physical cell ID (PCI) of the first cell.

4. The method of claim 1, wherein the indication information indicates that the RRC connection is requested via the RRC resume request message, and wherein the identifier of the UE is an inactive-radio network temporary identifier (I-RNTI) of the UE.

5. The method of claim 4, wherein the second authentication token is a token obtained using an identity of a second cell corresponding to the second BS, a cell-radio network temporary identifier (C-RNTI) of the UE associated with the first cell, a physical cell ID (PCI) of the first cell, and a constant.

6. A method performed by a first base station (BS) in a wireless communication system, the method comprising: in response to a request for a radio resource control (RRC) connection via one of an RRC re-establishment request message comprising a first authentication token and an RRC resume request message comprising a second authentication token, receiving, from a second BS corresponding to a second cell, a user equipment (UE) context request message comprising an identifier of a UE that had an active RRC connection with the first BS and indication information indicating whether the RRC connection is requested to be reestablished or resumed, wherein the UE context request message further comprises the first authentication token in case that the RRC connection is requested to be re-established, and wherein the UE context request message further comprises the second authentication token in case that the RRC connection is requested to be resumed; identifying UE context information of the UE based on the identifier of the UE; verifying the UE based on the UE context request message; and transmitting, to the second BS, a UE context request response message comprising the UE context information of the UE.

7. The method of claim 6, wherein the indication information indicates that the RRC connection is requested via the RRC re-establishment request message, wherein the identifier of the UE is a cell-radio network temporary identifier (C-RNTI) of the UE associated with a first cell, and wherein the UE context request message further comprises a physical cell ID (PCI) of the first cell.
1. A method performed by a second base station (BS) in a wireless communication system, the method comprising: 

determining a user equipment (UE) context request message based on whether a radio resource control (RRC) connection is requested to be resumed or re-established; 

transmitting, to a first BS corresponding to a first cell with which a UE last had an active RRC connection, the UE context request message including information used for identifying UE context and information used for verifying the UE, wherein the UE context request message indicates whether the RRC connection is requested to be resumed or re-established; and 

receiving, from the first BS, a UE context request response message including the UE context determined based on the UE context request message (see claim 1 of US 11240665 B2).

2. The method of claim 1, wherein the information used for verifying the UE includes an authentication token contained in a resume request message, in case that the RRC connection is requested to be resumed, and wherein the information used for verifying the UE includes an authentication token contained in a re-establishment request message, in case that the RRC connection is requested to be re-established (see claim 4-5 of US 11240665 B2).

5. The method of claim 1, wherein the information used for identifying the UE context includes a cell-radio network temporary identifier (C-RNTI) corresponding to the UE (see claim 2 of US 11240665 B2).

6. A method performed by a first base station (BS) in a wireless communication system, the method comprising: receiving, from a second BS, a user equipment (UE) context request message including information used for identifying UE context and information used for verifying a UE that had an active radio resource control (RRC) connection with the first BS, wherein the UE context request message is determined based on whether an RRC connection is requested to be resumed or re-established, and wherein the UE context request message indicates whether the RRC connection is requested to be resumed or re-established; identifying the UE context and verifying the UE, based on the UE context request message; and transmitting, to the second BS, a UE context request response message including the UE context based on the identifying and the verifying (see claim 6 of US 11240665 B2).

7. The method of claim 6, wherein the information used for verifying the UE includes an authentication token contained in a resume request message, in case that the RRC connection is requested to be resumed, and wherein the information used for verifying the UE includes an authentication token contained in a re-establishment request message, in case that the RRC connection is requested to be re-established (see claim 6 of US 11240665 B2).

10. The method of claim 6, wherein the information used for identifying the UE context includes a cell-radio network temporary identifier (C-RNTI) corresponding to the UE (see claim 7 of 11240665 B2).


Regarding claim 11-12 and 15-17, the scope and content of the claim recites a first and second base station for performing the method of claim 1-3 and 5-7, therefore, being rejected under non-statutory double patenting as presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Teyeb et al. (US 20190387568 A1; provisional application 62520603 – Fig. 4 and specification page 4-5) in view of Park et al. (US 20180160436 A1), Lehtovirta et al. (US 20200323011 A1), and Kim et al. (US 20200351723 A1).

Regarding claim 1, Teyeb discloses a method performed by a second base station (BS)  (Fig. 4 – New eNB) in a wireless communication system, the method comprising: 
determining a user equipment (UE) context request message based on whether a radio resource control (RRC) connection is requested to be resumed or re-established (Fig. 4 step 1 and par. 0018 and par. 0026 disclose new eNB receiving an RRCConnectionResumeRequest from UE which triggers transmitting context request to old eNb); 
transmitting, to a first BS  (Fig.4 - Old eNB) corresponding to a first cell with which a UE last had an active RRC connection (Fig. 4 step 2 and par. 0027-0028 disclose transmitting context request to old eNb); and 
receiving, from the first BS, a UE context request response message including the UE context determined based on the UE context request message (Fig. 4 step 3 and par. 0028 disclose new enB receiving context information from old eNB).
However, the reference is silent on details about the UE context request message including information used for identifying UE context and information used for verifying the UE, wherein the UE context request message indicates whether the RRC connection is requested to be resumed or re-established.
Park discloses a UE context request message comprising an identifier of the UE (Fig. 10 discloses UE context request including resume ID – i.e. UE identifier).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to modify the invention of Teyeb, and have UE information for retrieve context information, as taught by Park because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to utilize known signaling protocol.
However, the reference is silent on details about the UE context request message including information used for identifying UE context and information used for verifying the UE, wherein the UE context request message indicates whether the RRC connection is requested to be resumed or re-established.
Lehtovirta discloses a UE context request message comprising information for verifying the UE (Fig. 3a and par. 0108 – “Step 20. The target eNB sends an X2 message to the source eNB including the MAC-CIoT and Input-MAC-CIoT if needed”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention to modify the invention of Teyeb and Park, and have authentication token included in context fetching request, as taught by Lehtovirta  because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to provide necessary information for obtaining the context information from previous base station.
However, the reference is silent on details about the UE context request message including information used for identifying UE context and information used for verifying the UE, wherein the UE context request message indicates whether the RRC connection is requested to be resumed or re-established.
Kim discloses a UE context request message comprising an indication information indicating whether the UE context request message is associated with RRC re-establishment or RRC resume (par. 0095 – “The UE context request message may be a RETRIEVE UE CONTEXT REQUEST message. This message may include the Location update indication or RRC establishment cause to indicate that the UE accesses to the gNB2 for checking the reachability”, see provisional application 62/584,911 - page 27-28 – step 4).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention to modify the invention of Teyeb, Park, and Lehtovirta, and have cause indicator in context request, as taught by Kim because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide details for retrieval of context information.

Regarding claim 2, the combined teaching of Teyeb, Park, Lehtovirta and Kim discloses the method of claim 1, wherein the information used for verifying the UE includes an authentication token contained in a resume request message, in case that the RRC connection is requested to be resumed (Teyeb - Fig. 4 step 1 and par. 0018 and par. 0026 disclose new eNB receiving an RRCConnectionResumeRequest from UE, wherein the request includes authentication token); and wherein the information used for verifying the UE includes an authentication token contained in a re-establishment request message, in case that the RRC connection is requested to be re-established (Park - ¶0198 – 0200 -  “The UE may include at least one of its Resume ID, an establishment cause, and authentication token. The authentication token may be calculated in the same way as a short MAC-I used in RRC re-establishment and may allow the eNB to verify the UE identity”). The combined teaching would be obvious for the same reason as indicated in claim 1.

Regarding claim 4, the combined teaching of Teyeb, Park, Lehtovirta and Kim discloses the method of claim 2, wherein the authentication token contained in the re- establishment request message includes short message authentication code-integrity (ShortMAC- I) (Park - ¶0198 – 0200 -  “The UE may include at least one of its Resume ID, an establishment cause, and authentication token. The authentication token may be calculated in the same way as a short MAC-I used in RRC re-establishment and may allow the eNB to verify the UE identity”). The combined teaching would be obvious for the same reason as indicated in claim 1.

Regarding claim 11, the scope and content of the claim recites a  second base station (BS) for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 12, the scope and content of the claim recites a  second base station (BS) for performing the method of claim 2, therefore, being addressed as in claim 2.

Regarding claim 14, the scope and content of the claim recites a  second base station (BS) for performing the method of claim 4, therefore, being addressed as in claim 4.

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Teyeb et al. (US 20190387568 A1; provisional application 62520603 – Fig. 4 and specification page 4-5) in view of Park et al. (US 20180160436 A1), Lehtovirta et al. (US 20200323011 A1), Kim et al. (US 20200351723 A1), and Mitsui et al. (US 20170171784 A1).

Regarding claim 5, the combined teaching of Teyeb, Park, Lehtovirta and Kim discloses the method of claim 1, however, silent on details of claim 5.
Mitsui discloses wherein the information used for identifying the UE context includes a cell-radio network temporary identifier (C-RNTI) corresponding to the UE (par. 0085 – “UE Context Request includes PCI, C-RNTI and Short MAC-I. UE Context Request is a reference request for making a reference to the UE 100 (specific mobile station)”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention to modify the invention of Teyeb, Park, Lehtovirta, and Kim, and have C-RNTI and PCI information included, as taught by Mitsui because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide complete information for context request.

Regarding claim 15, the scope and content of the claim recites a  second base station (BS) for performing the method of claim 5, therefore, being addressed as in claim 5.

Claim 6-7, 9, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180160436 A1) in view of Kim et al. (US 20200351723 A1).

Regarding claim 6, Park discloses a method performed by a first base station (BS) (Park – Fig. 10 – eNB2) in a wireless communication system, the method comprising: 
receiving, from a second BS (Fig. 10 – eNB1), a user equipment (UE) context request message including information used for identifying UE context and information used for verifying a UE that had an active radio resource control (RRC) connection with the first BS (Fig. 10 and par. 0199-0200 disclose old eNB / enb2 receiving context request message including resume ID, Short MAC-I; Fig. 11 step 1110-1120-1130 and ¶0209), wherein the UE context request message is determined based on whether an RRC connection is requested to be resumed or re- established (Fig. 11 step 1120 and ¶0209 – “At 1110, a first base station may receive a radio resource control (RRC) connection resume request message from a wireless device. The RRC connection resume request message may comprise a resume identity. At 1120, the first base station may send to a second base station, based at least on the resume identity, a retrieve user equipment (UE) context request message comprising the resume identity”);
identifying the UE context and verifying the UE, based on the UE context request message; and transmitting, to the second BS, a UE context request response message including the UE context based on the identifying and the verifying (par. 0199 – 0200 – “If the old eNB is able to identify the UE context and to successfully verify the UE by means of the Resume ID, the ShortMAC-I and the E-UTRAN Cell Identifier of the new cell contained in the retrieve UE context request message, it may respond with the retrieve UE context response message comprising at least the UE context associated with the Resume ID”).
However, the reference is silent on details about wherein the UE context request message indicates whether the RRC connection is requested to be resumed or re-established.
Kim discloses a UE context request message comprising an indication information indicating whether the UE context request message is associated with RRC re-establishment or RRC resume (par. 0095 – “The UE context request message may be a RETRIEVE UE CONTEXT REQUEST message. This message may include the Location update indication or RRC establishment cause to indicate that the UE accesses to the gNB2 for checking the reachability”, see provisional application 62/584,911 - page 27-28 – step 4).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention to modify the invention of Park, and have cause indicator in context request, as taught by Kim because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide details for retrieval of context information.

Regarding claim 7, the combined teaching of Park and Kim discloses the method of claim 6, wherein the information used for verifying the UE includes an authentication token contained in a resume request message, in case that the RRC connection is requested to be resumed (Park – ¶0198 – “When the UE, for example, is paged or when new data arrives in the uplink buffer, the UE may resume a connection by sending a RRCConnectionResumeRequest message to the new eNB. The UE may include at least one of its Resume ID, an establishment cause, and authentication token”), and wherein the information used for verifying the UE includes an authentication token contained in a re-establishment request message, in case that the RRC connection is requested to be re-established (Park - ¶0198 – 0200 -  “The UE may include at least one of its Resume ID, an establishment cause, and authentication token. The authentication token may be calculated in the same way as a short MAC-I used in RRC re-establishment and may allow the eNB to verify the UE identity”).

Regarding claim 9, the combined teaching of Park and Kim discloses the method of claim 7, wherein the authentication token contained in the re- establishment request message includes short message authentication code-integrity (ShortMAC- I) (Park - ¶0198 – 0200 -  “The UE may include at least one of its Resume ID, an establishment cause, and authentication token. The authentication token may be calculated in the same way as a short MAC-I used in RRC re-establishment and may allow the eNB to verify the UE identity”).

Regarding claim 16, the scope and content of the claim recites a first base station (BS) in a wireless communication system for performing the method of claim 6, therefore, being addressed as in claim 6.

Regarding claim 17, the scope and content of the claim recites a first base station (BS) in a wireless communication system for performing the method of claim 7, therefore, being addressed as in claim 7.

Regarding claim 19, the scope and content of the claim recites a first base station (BS) in a wireless communication system for performing the method of claim 9, therefore, being addressed as in claim 9.

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180160436 A1) in view of Kim et al. (US 20200351723 A1) and Mitsui et al. (US 20170171784 A1).

Regarding claim 10, the combined teaching of Park and Kim discloses the method of claim 6, however, silent on further details of claim 10.
Mitsui discloses wherein the information used for identifying the UE context includes a cell-radio network temporary identifier (C-RNTI) corresponding to the UE (par. 0085 – “UE Context Request includes PCI, C-RNTI and Short MAC-I. UE Context Request is a reference request for making a reference to the UE 100 (specific mobile station)”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention to modify the invention of  Park and Kim, and have C-RNTI and PCI information included, as taught by Mitsui because doing so would applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide complete information for context request.

Regarding claim 20, the scope and content of the claim recites a first base station (BS) in a wireless communication system for performing the method of claim 10, therefore, being addressed as in claim 10.

Allowable Subject Matter
Claim 3, 8, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643